DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/21/2022 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that applicant’s amendments do not comply with 37 CFR 1.121(a), however examiner has chosen to examine the amendment.  Applicant has submitted underscored/deleted/amended text which does not comply with 37 CFR 1.121 (a ) and 37 CFR 1.52(a)(1)(V). The amendments to the claim text are not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. This problem is believed to be caused by submitting documents depicting the "tracked changes" where the changes are illustrated in a different color (e.g. "red") or contrast. Changing the "track changes" settings such that the color and contrast of all claim text is the same may resolve this problem. Additionally, Applicant may contact the Electronic Business Center (EBC) at 866-217-9197 for advice. Copies of 37 CFR 1.121 and 1.52 were previously made of record.  Applicant is reminded to properly format amendments in the future.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by 5408726 Kent.
Regarding claim 1, Kent discloses an automatic (activated by electronic means 308) emergency (closer system on an “emergency door exit” column 1 line 20) door closer system for use with a pair of existing hinge plates (plates 32 and 34) associated with a door (the emergency door) comprising: 
a hinge pin assembly 37 insertable into a plurality of knuckles extending from the pair of hinge plates (as shown in figure 2, hinge pin 37 is lengthened to connect the two halves 32 and 34 of the emergency door closer, column 5, lines 1-3); 
wherein the hinge pin assembly 37 is movable between: 
a manual use position (solenoid 308 is activated, pulling pin 326 axially into the solenoid) in which the door can be moved between an open position and a closed position (disengaging ratchet members 304 and 306, column 12 line 36); and a closing position (solenoid 308 is deactivated, pin 326 moving axially in the opposite direction) in which the door is in the closed position (engaging ratchet members 304 and 306, column 12 line 44); 
wherein the hinge pin assembly 37 is moved from the manual use position to the closing position in response to a signal (activating/deactivating solenoid 308); 
wherein the hinge pin assembly is moveable from the closing position back to the manual use position in which the door can be moved between the open position and the closed position (solenoid activation/deactivation can happen multiple times).  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 2, Kent discloses the system of claim 1, wherein the hinge pin assembly 37 further comprises: a hinge pin body 37 inserted into the plurality of knuckles (figure 2, and the generic description in column 4, line 65+) and extending outwardly therefrom (extending into the emergency system with leaves 14 and 16); and a torsion spring 170 configured to rotate the hinge pin body (torsion spring 170 biases towards the closed position, column 11, line 13, and by closing the hinge leaves, the hinge pin is configured to rotate during this rotation).

Regarding claim 3, Kent discloses the system of claim 2, further comprising: an outer sleeve 390 (figure 12) surrounding an upper portion of the hinge pin body 37 (extended portion 326 is within housing 390 in figure 12); and an activator 310 located within the outer sleeve 390; wherein movement of the activator (up/down movement of activator 310 which engages or disengages the ratchets 304, 306) releases the torsion spring to allow rotational movement of the hinge pin body (disengaging the ratchets allows the torsion spring to perform its function, which allows rotational movement of the hinge pin body).

Regarding claim 4, Kent discloses the system of claim 3, wherein the activator 310 comprises a side wall (conventional solenoid 308); wherein the outer sleeve 390 comprises at least one groove formed in an inner sidewall (allowing set screw 312); and wherein at least one pin 312 extends from the at least one groove to the side wall (of the conventional solenoid 308) when the hinge pin assembly is in the position (as shown in figure 12).

Regarding claim 9, Kent discloses the system of claim 3, further comprising: a lower clutch assembly 304 comprising: a lower clutch drive arm abutting one of the pair of hinge plates (shown in figure 12); an upper surface; and a plurality of angled teeth extending upwardly from the upper surface (as shown in figure 12); and an upper clutch assembly 306 comprising: a lower surface; and a plurality of angled teeth extending downwardly from the lower surface (as shown in figure 12); wherein the plurality of angled teeth of the upper clutch assembly are rotated to engage the plurality of angled teeth of the lower clutch assembly (ratchet teeth are engagable in a conventional manner).

Regarding claim 11, Kent discloses the system of claim 1 wherein the electronic signal to the solenoid can be done so in any “emergency” situation.  Applicant claims the intended trigger, but does not require the triggers to be heat, smoke, carbon monoxide, or threat of security breach.  

Regarding claim 12, Kent discloses an automatic emergency (please see discussion of these intended use terms above) door closer system for use with a pair of existing hinge plates associated with a door (please see discussion of these intended use terms above) comprising: 
a hinge pin assembly 37 insertable into a plurality of knuckles extending from the pair of hinge plates (as shown in figure 2, hinge pin 37 is lengthened to connect the two halves 32 and 34 of the emergency door closer, column 5, lines 1-3); 
a manual use position (solenoid 308 is activated, pulling pin 326 axially into the solenoid) in which the door can be moved between an open position and a closed position (disengaging ratchet members 304 and 306, column 12 line 36); and a closing position (solenoid 308 is deactivated, pin 326 moving axially in the opposite direction) in which the door is in the closed position (engaging ratchet members 304 and 306, column 12 line 44); 
wherein the hinge pin assembly 37 is moved from the manual use position to the closing position in response to a signal (activating/deactivating solenoid 308); 
wherein the hinge pin assembly is moveable from the closing position back to the manual use position in which the door can be moved between the open position and the closed position (solenoid activation/deactivation can happen multiple times).  
and wherein the signal (electronic activation of solenoid 308) can be communicated from a remote location, for instance, the driver’s seat of the bus where Kent is mounted.  Should applicant intend to positively claim a remote trigger, please see remote device 124, or cell phone, in previously cited 2018/0283078 Damboragama.  Examiner notes that applicant does positively claim a remote signal transmitter in claim 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 5408726 Kent in view of 2018/01283078 Damboragama.
Regarding claim 13, Kent discloses the device and the movements claimed in the method of claim 13, but does not positively disclose where the electronic signal to engage solenoid 308 comes from.  
Damboragama discloses an automatic door closer that is activated by a remote device 124, disclosed in [0028].  The user detects the emergency, transmits a signal using the remote device 124 in any location, the signal moves the actuator.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to activate the solenoid 308 of Kent from a remote device such as that taught in Damboragama.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply an automating device or function to the known device, as automating a manual activity is considered an obvious modification.  MPEP2144.04(III).
	
Regarding claim 14, Kent as modified discloses the method of claim 13, further comprising the steps of: detecting an emergency signal (done by the user of Damboragama to choose to engage the emergency door closer); and moving the automatic door closer system from the first position to the second position (as required and shown in Kent).

Regarding claim 15, Kent as modified discloses the method of claim 14, further comprising the step of: moving an activator (solenoid 308) located within an outer sleeve of the automatic door closer system to a release position (activating/deactivating the solenoid); releasing the torsion spring (as discussed in claims 2 and 3 above); rotating the hinge pin assembly (as discussed in claims 2 and 3 above); and rotating the door by the hinge pin assembly (as discussed in claim 1).

Regarding claim 16, Kent as modified discloses the method of claim 15, further comprising the steps of: activating an electromagnet located adjacent to the activator (solenoid 308 is a conventional solenoid which moves the metal hinge pin assembly using a magnetic field); moving the activator by the electromagnetic force created by the electromagnet to the release position (by using electricity).


Regarding claim 19, Kent as modified discloses the method of claim 13, further comprising the step of detecting an emergency signal from a smoke detector (user hears a smoke detector alarm at any location) located at the first location.

Allowable Subject Matter
Claims 5-8, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677